Citation Nr: 0816252	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran's claim for service connection for a bilateral 
foot disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that he developed bunions while on 
active duty as a result of walking long distances for his job 
as a cargo handler.  He asserts that he received treatment 
for his bunions during service, and has described continued 
foot discomfort and treatment for this condition since 
service.

Service medical records do not indicate complaints of, 
treatment for, or findings of bunions.  However, these 
records do reflect various foot conditions, including a 
finding of pes planus at his July 1965 entrance examination, 
treatment for athlete's feet in April 1968, and a generalized 
report of "foot trouble" indicated on the Report of Medical 
History prepared upon separation from service in June 1968.

Post-service medical records reflect diagnosis and treatment 
for bunions bilaterally and various foot infections at the VA 
medical center in Miami.  The veteran underwent a 
bunionectomy on his right foot at that facility in November 
2005.

In light of these relevant medical findings as well as the 
veteran's complaints of foot problems during and after 
service, the Board concludes that, on remand, the veteran 
should be accorded an opportunity to undergo a current VA 
orthopedic examination.  The purpose of the examination is to 
determine, to the extent possible, the etiology of any 
diagnosed bilateral foot disability.

Additionally, in his May 2006 substantive appeal, the veteran 
indicated he received treatment at the 85th Evacuation 
Hospital in Vietnam.  Any records of in-patient treatment as 
are available should be obtained, as well as copies of on-
going treatment at the VA medical center in Miami.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all records of 
treatment afforded to the veteran at 
the VA medical center in Miami 
subsequent to March 2006.

2.	The veteran should be asked to narrow 
the time frame for when he received 
foot treatment at the 85th Evacuation 
Hospital in Vietnam and to indicate 
whether this was as an in-patient, in 
order to facilitate a search for 
records of such treatment.  Thereafter, 
the RO should contact the appropriate 
entity to attempt to obtain any 
available hospital records of the 
treatment the veteran identifies.  If 
no additional records can be obtained, 
that should be documented, and the 
reasons for this result set out.  

3.	Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and 
etiology of any diagnosed bilateral 
foot disability.  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted, 
and for each diagnosed bilateral foot 
disability, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
it is related to military service 
between 1966 and 1968, and any foot 
complaints noted therein.  A rationale 
should be provided for all opinions 
expressed.

4.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



